Opinion issued February 22, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01012-CV
____________

GOLDSTAR COURIERS, INC., TERON CORPORATION, AND TERRILL
BECKERMAN, Appellants

V.

BIG DOG LOGISTICS, INC., Appellee



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2005-79483



MEMORANDUM OPINION
	Appellants have filed an unopposed motion to dismiss their appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed with
prejudice.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.